Appeal by defendant from a sentence of the Supreme Court, Queens County, imposed March 21, 1974, upon a conviction of attempted criminal possession of a controlled substance in the sixth degree, upon a plea *746of guilty. The sentence imposed was an indeterminate prison term not to exceed three years. Sentence modified, as a matter of discretion in the interests of justice, by reducing it to five years’ probation. As so modified, sentence affirmed and case remitted to the Criminal Term to fix the conditions of probation. In our opinion, defendant should have been sentenced to a period of probation. Hopkins, Acting P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.